EXHIBIT 12.1 Kite Realty Group Trust Calculation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends Years ended December 31 Earnings: Net income (loss) from continuing operations $ ) $ $ ) $ $ Add: Income taxes expense (benefit) Fixed charges, net of capitalized interest Distributions and income from majority-owned unconsolidated entity — — — Less: Income (loss) from unconsolidated entities ) Earnings before fixed charges and preferred dividends $ Fixed charges: Interest expense $ Capitalized interest Interest within rental expense Fixed charges of unconsolidated entities — — — Total fixed charges $ Preferred dividends — — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges and preferred dividends (1
